IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00161-CR
 
Julio Rosas,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2006-1614-C2
 

MEMORANDUM  Opinion





 
            Julio Rosas was convicted of possession
of a controlled substance, cocaine, and sentenced to 18 months in a state jail
facility.  See Tex. Health &
Safety Code Ann. § 481.115(b) (Vernon 2003).  The sentence was suspended
and Rosas was placed on community supervision.  His community supervision was
eventually revoked and Rosas was sentenced to 18 months in a state jail
facility and a $1,000 fine.  Rosas appealed that conviction but has now filed a
Motion to Dismiss Appeal requesting this Court to withdraw the notice of appeal
and dismiss the appeal.  Rosas personally signed the motion to dismiss.
            Accordingly, the appeal is dismissed. 
Tex. R. App. P. 42.2(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed July 22, 2009
Do
not publish
[CR25]